In a proceeding in which the respondents, whose names appear upon a certified eligible list of the Civil Service Commission, applied for a mandamus order directing the appellant to make from that list an appointment of an executive officer of the board (Alcoholic Beverage Control Law, § 38) and to do other appropriate acts in connection with and incidental to that appointment, peremptory mandamus order unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Davis and Taylor, JJ.